                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT GREENEVILLE

     CHRISTOPHER D. TAYLOR,           )
                                      )                     Case No. 2:20-cv-155
           Petitioner,                )
                                      )                     Judge Travis R. McDonough
     v.                               )
                                      )                     Magistrate Judge Cynthia R. Wyrick
     JARED EFFLER, MARNEY E. GILLIAM, )
     TODD BURNETTE, PHILLIP KAZEE,    )
     and JERRY MIFFLIN,               )
                                      )
                        1
           Respondents.               )


                                   MEMORANDUM OPINION


         Christopher D. Taylor is a detainee confined in the Fentress County Jail who has filed a

 complaint under 42 U.S.C. § 1983 challenging the burglary and theft charges pending against

 him in Fentress County, Tennessee. (Doc. 2.) Because Petitioner ultimately seeks to be

 “relieved of all charges” against him, the Court construes the filing as a petition for a writ of

 habeas corpus pursuant to 28 U.S.C. § 2241.2 See Preiser v. Rodriguez, 411 U.S. 475, 490

 (1973) (“Congress has determined that habeas corpus is the appropriate remedy for state




 1
  The Court notes that the proper Respondent in this action is Petitioner’s current custodian,
 rather than the parties named. See Rule 2(a) of the Rules Governing Section 2254 Cases in the
 United States District Courts (“§ 2254 Rules”) (“If the petitioner is currently in custody under a
 state-court judgment, the petition must name as respondent the state officer who has custody.”);
 see also Rule 1(b) of the § 2254 Rules (providing for application of § 2254 Rules “to a habeas
 petition not covered” by § 2254).
 2
   Plaintiff also seeks to be monetarily compensated for “pain and suffering” stemming from his
 allegedly “false incarceration.” (Doc. 2, at 5.)



Case 2:20-cv-00155-TRM-CRW Document 4 Filed 07/22/20 Page 1 of 2 PageID #: 11
 prisoners attacking the validity of the fact or length of their confinement, and that specific

 determination must override the general terms of § 1983.”).

        Under 28 U.S.C. § 2241, a federal court has jurisdiction over petitions of a petitioner is in

 “custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

 § 2241(c)(3). Petitioner is presently confined in the Fentress County Jail in Jamestown,

 Tennessee. Fentress County is located in the Northeastern Division of the Middle District of

 Tennessee. See 28 U.S.C. § 123(b)(2). Therefore, venue for this action is proper in the Middle

 District of Tennessee. Accordingly, and in accordance with this Court’s authorization to transfer

 cases to another District “in the interest of justice,” see 28 U.S.C. § 1406(a), the Court will

 DIRECT the Clerk to TRANSFER this entire action to the United States District Court for the

 Northeastern Division of the Middle District of Tennessee and CLOSE this Court’s file.

        AN APPROPRIATE ORDER WILL ENTER.


                                                /s/ Travis R. McDonough
                                                TRAVIS R. MCDONOUGH
                                                UNITED STATES DISTRICT JUDGE




                                                   2

Case 2:20-cv-00155-TRM-CRW Document 4 Filed 07/22/20 Page 2 of 2 PageID #: 12
